Citation Nr: 1817556	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In July 2017, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  


FINDINGS OF FACT

1. A November 2010 rating decision denied, in pertinent part, the claim of entitlement to service connection for bilateral hearing loss; the Veteran did not perfect an appeal with respect to this issue.  

2. The evidence received since the November 2010 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for bilateral hearing loss.

3. Resolving reasonable doubt in the Veteran's favor, his bilateral hearing loss is caused by or otherwise etiologically related to service.  



CONCLUSIONS OF LAW

1. The November 2010 rating decision denying, in pertinent part, service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence sufficient to reopen the claim of service connection for bilateral hearing loss has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

VA must reopen a previously and finally disallowed claim when "new and material evidence" is presented or secured.  38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.

The Board has considered whether the evidence submitted since the November 2010 rating decision constitutes new and material evidence sufficient to reopen the claim of service connection for bilateral hearing loss, and finds that it does.  For instance, the Veteran has submitted a private medical opinion and other lay evidence in support of his claim.  The evidence was not of record at the time of the prior denial and relates to an unestablished fact, by itself or when considered with other evidence, necessary to substantiate the claim.  Moreover, the evidence, at the very least, triggered VA's duty to assist.  Accordingly, the Board finds that new and material evidence has been submitted and the petition to reopen the claim for service connection for depression must be granted.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).







II. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

	Discussion

The relevant evidence of record consists of the Veteran's service treatment records (STRs), military personnel records (MPRs), post-service medical treatment records, and lay statements by the Veteran and other sources.  

The record in this case is clear whether the Veteran has bilateral hearing loss.  Indeed, the medical evidence record clearly reflects current hearing loss disability for VA purposes.  On the authorized audiological evaluation in January 2013, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
90
105+
105+
LEFT
45
60
85
100
105+

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 80 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss, bilaterally.  Medical treatment records reflect a history of prescribed hearing aids for medical management since 1993.

Additionally, the Board notes that VA has previously conceded traumatic military noise exposure based on the Veteran's military occupational specialty (MOS) with the Special Forces Group.  Based on a review of the record, the Board finds no reason to reverse this favorable finding.  As such, in-service noise exposure is conceded. 

Thus, the central issue that must be resolved at this time is whether the Veteran's current disability was caused by, a result of, or otherwise etiologically related to service.

Based upon a review of the record, the Board finds that service connection for bilateral hearing loss is warranted in this case because the evidence shows a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  

In making this finding, the Board finds particularly persuasive a February 2012 physician's statement by Dr. E. Boyd wherein he opined, in pertinent part, that the Veteran's bilateral hearing loss is caused by or a result of military service.  In doing so, he noted the significant noise exposure the Veteran experienced due to the firing of weapons and aircraft engines in service.  He further noted the Veteran does not have any civilian occupational noise exposure.  (Parenthetically, the Board notes the record reflects a civilian occupational history mostly in the retail grocery industry).  

The Veteran has clearly asserted a continuity of symptomatology since service.  As indicated, the Veteran testified at a hearing in July 2017.  At that time, the Veteran reported he experienced hearing problems for years, but due to his own "vanity" he was reluctant to acknowledge he had a problem.  However, in or around 1993, the Veteran finally decided to seek medical treatment.  The Veteran reported similar statements regarding ongoing symptomatology in and since service at his August 2010 and January 2013 VA examinations.  These statements are further corroborated by a statement dated in August 2017 submitted by the Veteran's former spouse.  In particular, she reported first meeting the Veteran in 1978.  She also reported first hand observations regarding the Veteran's difficulty hearing, which progressively worsened over the years.  Despite her insistence that he seek medical treatment, the Veteran "stubbornly insisted that [she] was mistaken," and that he didn't have a problem.  

The Board acknowledges the negative nexus opinion provided in the January 2013 VA examination report.  The Board notes, however, that the examiner's opinion was primarily focused on the audiological examinations conducted in service which reflected the Veteran's hearing was within normal limits.  No further opinion or rationale was provided.  Given the Veteran's consistent statements regarding ongoing symptomatology since service and the March 2012 positive nexus opinion of record, the examiner's failure to provide an adequate rationale is significant.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords the January 2013 VA examination less probative weight.

Based on the above, the Board finds that the medical evidence is, at the very least, in equipoise as to whether the Veteran's bilateral hearing loss was caused by or a result of his active military service.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.


ORDER

The petition to reopen the claim of entitlement to service connection for bilateral hearing loss based on the submission of new and material evidence is granted.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


